DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments filed 05/26/2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 112b have been fully considered. The 112(b) rejections are all persuasive and withdrawn except for 112(b) rejections regarding claim 6. New 112(b) rejections are being applied to claims 7 and 18 based on the amendments. 

New 35 U.S.C. 112(a) rejections have been added in regards to claims 9 and 10 based on the amendments. 

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but they are not persuasive.
On pages 8-10, the applicant argues that Raval and Mani, alone or in combination, fail to teach “wherein a supervisor is configured to execute on the processor copy the first data of the first page to the second page as an extra copy of the first data”. 
On page 10, the application argues that all of the pending claims are in condition for allowance.

The examiner has thoroughly considered applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:
As to point (a), the examiner respectfully disagrees. Raval teaches “wherein the supervisor is configured to execute on the processor to:… responsive to…the first application disconnecting”. Raval recites in paragraph [0105] lines 7-10 that “processor may provide an interface to software entities such as the hypervisor to enable the software entities to request the platform security processor to perform the deallocation of the pages”, in paragraph [0173] lines 1-5 that “one or more hardware modules are configured to perform the operations herein…the hardware modules can include, but are not limited to, one or more processors/cores/central processing units (CPUs)”, and in paragraph [0105] lines 1-5 that “when the hypervisor is to terminate a particular virtual machine, the hypervisor…subsequently re-allocates the pages by modifying the nested page table and reverse map table 242”. A hypervisor is known as a supervisor and it is executed on processors. The hypervisor terminates a particular virtual machine, which can also be considered an application, and termination disconnects the virtual machine. 
Additionally, Mani teaches “responsive to…the first application disconnecting…copy the first data of the first page to the second page as an extra copy of the first data”. Mani recites in paragraph [0068] line 3 that “main memory 108 experiences a power outage”, in paragraph [0047] lines 1-5 that “Disk storage 112 and volatile SSD memory 124 include first, backup VMs. As used herein, a "backup VM" refers to one or more of mirrored (main) memory, network (session), and filesystem states attached to a corresponding virtual machine”, in paragraph [0028] lines 1-2 that “the term "filesystem" is a method for storing and organizing computer files and the data they contain”, in paragraph [0048] lines 8-11 that “execution of the virtual machine is paused, the state of the active virtual machine is copied, the copied active virtual machine state transmitted to external backup storage, particularly disk storage 112 and/or volatile memory 124”, and in paragraph [0057] lines 7-10 that “remapping the physical pages of each of the active virtual machines 160a-n to the physical pages of the mirrored volatile memory 124 of the SSD 116”. In other words, Mani specifically teaches main memory stores virtual machines and when the main memory experiences a power outage, the virtual machine (application) is disconnected because there is no power. In response, to the power outage, backup copies of the states of VMs are made. The state of a VM is data and it is copied from pages in main memory (first page) to pages in disk storage and/or volatile SSD memory (second page). Copying states of VMs from pages in main memory to pages in disk storage and/or volatile memory is considered making an extra copy because backup copies of VMs are made. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval with the teachings of Mani because Mani’s teaching of copying a VM provides the advantage of persistent memory and a failover strategy for VMs to continue as clearly recited in Mani’s paragraph [0039] lines 5-6: In the event of a disk failure or power outage, the SSD can provide persistent memory for virtual machines and paragraph [0054] lines 5-9: In this embodiment and as shown by the first, second, . . . nth backup VMs 160a-n in the volatile memory 124, a filesystem failover to SSD 116 is done to continued active first, second, . . . nth virtual machine 152a-n operation. Therefore, the applicant’s argument is not persuasive.

	As to point (b), the examiner respectfully disagrees. Applicant's arguments regarding dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


	In lines 1-2, “the second application is the first application at a point in time after the first device PTE was mapped to the second page” is not supported by the specification of the instant application. In [0046] of the specification it recites “application 250 in Fig. 2C may be interpreted as application 150 from Fig. 2B at a later point in time, after application 150 has disconnected from VI/O 194”. The specification recites the second application is considered the first application after the first application (150) has been disconnected which is different from claim 9 which claims that the second is considered the first application after the first device PTE was mapped to the second page.

As per claim 10, it is a dependent claim of claim 9 and fails to correct the deficiencies of claim 9. Therefore, it is rejected for the same reasons above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 6:


As per claim 7 and 18 (line numbers refer to claim 7):
	Lines 1-2 recite “discards data in the second page” so it is unclear whether “data” refers to the “first data” in claim 1 (ie. if they are the same, the same term should be used).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/424,132.

Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1 of the instant application, the following table compares claim 1 with claims 1 and 14 of the copending application 16/424,132. The differences are bolded. 
Instant Application
16/424,132

     a host with a memory, a processor, a supervisor, and a device with access to a plurality of device memory addresses via an input output memory management unit (IOMMU), wherein the plurality of device memory addresses are mapped in a device page table; and 
     a first application with access to a first plurality of application memory addresses (AMA), wherein the first application is configured to execute on the processor to:     
     identify a first page of memory addressed by an AMA of the first plurality of AMA to share with the device as a first receiving buffer to store data received by the device for the first application, wherein the first page is mapped to a first device memory address of the plurality of device memory addresses in a first device page table entry (PTE); and  
    



wherein a supervisor is configured to execute on the processor to: 
     detect that the first application disconnected from the device; and 
     responsive to detecting the first application disconnecting, update the first device PTE to be mapped to a second page instead of the first page and copy the first data for the first page to the second page as an extra copy of the first data.


1. A system comprising: 
     a host with a first device which includes a memory, a different second device with access to a plurality of device memory addresses, a processor, and a supervisor; and 
(see claim 14)     


a first application with access to a first plurality of application memory addresses (AMA), including a first AMA mapped to a first page table entry (PTE) in a first page table, wherein the first application is configured to execute on the processor to:      
     share access to a first page of the memory addressed by the first AMA with the second device to store data received by the second device for the first application, wherein the first page is mapped as a device memory address of the plurality of device memory addresses to provide a receiving buffer for data sent through the second device to the first application; and
   
 later send a request to disconnect from the second device; 
     wherein the supervisor is configured to:   
     responsive to receiving the request to disconnect, copy contents of the first page to a second page in the memory; and update the first PTE to address the second page instead of the first page.


14. The system of claim 1, wherein the plurality of device memory addresses are virtual memory addresses mapped in a IOMMU page table, and an IOMMU manages the second device's access to the memory.


Although the claims at issue are not identical, they are not patentable distinct from each other. The copending application ‘132 does not explicitly claim identify a first page of memory detect that the first application disconnected, and responsive to detecting the first application disconnecting, update the first device PTE.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the claims of the copending application by adding identification of a first AMA because a first AMA cannot be mapped without first identifying an AMA. In addition, in order for the copending application to function properly, it must first detect disconnection of the first application before updating the first PTE. 
Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raval et al. (US 2018/0232320 Al herein Raval) in view of Mani (US 2011/0072430 Al).
Raval and Mani were cited in the previous office action.

As per claim 1, Raval teaches the invention substantially as claimed including a system comprising: 
a host with a memory, a processor, a supervisor, and a device with access to a plurality of device memory addresses via an input output memory management unit (IOMMU), wherein the plurality of device memory addresses are mapped in a device page table (Fig. 1, 106, 108, 110; Fig. 2, 202 processor, 204 memory, 228 MMU, 208, 210 IO Device; [0025] lines 6-7 computing device (e.g., processors, memories, IO devices, etc.); [0138] lines 2-5 IOMMU (e.g., Fig. 2, IO table walker 246 in IOMMU 244) receives a request for a translation from an IO device virtual address to a system physical address (step 1000); [0159] lines 5-9 an IO device may request, from an IOMMU, a system physical address associated with each IO device virtual address in a sequence of IO device virtual addresses (device memory addresses) in pages in memory that the IO device is preparing to access; [0140] lines 1-4 performs table walks in the IO page table and the nested page table, eventually acquiring a guest physical address and the system physical address associated with the IO device virtual address; [0005] lines 3-5 the address translations are used by input-output (IO) devices to access pages of memory allocated to particular virtual machines); and
 a first application with access to a first plurality of application memory addresses (AMA), wherein the first application is configured to execute on the processor to ([0026] lines 4-9 each virtual machine may be associated with various hardware resources that are allocated for the virtual machine's use. For example, each virtual machine may be provided with exclusive access to allocated region(s) of memory (e.g., contiguous or non-contiguous blocks of memory); [0026] lines 16-17 virtual machines executing on the computing device; [0072] lines 3-8 when a page at a given system physical address is allocated for the use of a virtual machine, assigned to the virtual machine, etc., the guest physical address (as application memory addresses) to be used by the virtual machine for addressing the page is recorded in the corresponding entry 400 in reverse map table 242; Fig. 4)
identify a first page of memory addressed by an AMA of the first plurality of AMA to share with the device as a first receiving buffer to store first data received by the device for the first application, wherein the first page is mapped to a first device memory address of the plurality of device memory addresses in a first device page table entry (PTE) ([0072] lines 3-8 when a page at a given system physical address is allocated for the use of a virtual machine, assigned to the virtual machine, etc., the guest physical address to be used by the virtual machine for addressing the page is recorded in the corresponding entry 400 in reverse map table 242; Fig. 4; [0031] lines 5-11 IO devices (e.g., disk controllers, network interface devices, PCIe bus devices, etc.) are permitted, in certain circumstances, to access private pages of memory to enable interaction with the virtual machines to which the pages are allocated. For example, a disk controller may access a page of memory to write data therein that is destined for the corresponding virtual machine; [0140] lines 1-4 performs table walks in the IO page table and the nested page table, eventually acquiring a guest physical address and the system physical address associated with the IO device virtual address; [0048] lines 2-6 Reverse map table 242 is a data structure (e.g., a table, a list, etc.) that includes a number of entries, one entry for each page of memory in memory 204 that may be allocated for the use of one or more virtual machines; [0048] lines 9-12 Reverse map table 242 is used by the hypervisor and other entities for keeping records that include information indicating guest physical addresses that are associated with system physical addresses); and 
wherein the supervisor is configured to execute on the processor to ([0105] lines 7-10 processor may provide an interface to software entities such as the hypervisor to enable the software entities to request the platform security processor to perform the deallocation of the pages; [0173] lines 1-5 one or more hardware modules are configured to perform the operations : 
the first application disconnected ([0105] lines 1-2 the hypervisor is to terminate a particular virtual machine); and 
responsive to the first application disconnecting, update the first device PTE ([0105] lines 1-5 when the hypervisor is to terminate a particular virtual machine, the hypervisor…subsequently re-allocates the pages by modifying the nested page table and reverse map table 242.). 

Raval fails to teach detect that the first application disconnected from the device; and responsive to detecting the first application disconnecting, update to be mapped to a second page instead of the first page and copy the first data for the first page to the second page as an extra copy of the first data. 

However, Mani teaches detect that the first application disconnected from the device; and responsive to detecting the first application disconnecting, update to be mapped to a second page instead of the first page and copy the first data for the first page to the second page as an extra copy of the first data ([0008] lines 1-3 detecting at least one of (i) a power outage impacting the first and second memory devices and (ii) a disk failure impacting the second memory device; [0011] lines 1-5 failing over the filesystem, first memory, and network states from the first and second memory devices to the third memory device, thereby causing the first virtual machine to terminate running on the first memory device; [0013] lines 1- 4 memory re-mapping step from current first memory device to third memory device immediately upon backup VMs. As used herein, a "backup VM" refers to one or more of mirrored (main) memory, network (session), and filesystem states attached to a corresponding virtual machine; [0028] lines 1-2 The term "filesystem" is a method for storing and organizing computer files and the data they contain; [0048] lines 8-11 execution of the virtual machine is paused, the state of the active virtual machine is copied, the copied active virtual machine state transmitted to external backup storage, particularly disk storage 112 and/or volatile memory 124; [0057] lines 7-10 remapping the physical pages of each of the active virtual machines 160a-n to the physical pages of the mirrored volatile memory 124 of the SSD 116).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval with the teachings of Mani because Mani’s teaching of detecting a first virtual machine disconnecting and re-mapping memory to a third memory device, which is a low cost SSD would provide the advantage of utilizing a low-cost memory device that increases virtualization and provides a failover system (see Mani, [0006] lines 6-7 third memory device is a solid-state drive discrete from the first and second memory devices; [0021] lines 3-10 Embodiments can allow a low-power mode of operation where non-essential and diskbound services can be minimized and the system used to survive virtual environment failover by filesystem failover) and copying states of VMs provides the advantage of persistent memory and a failover strategy for VMs to continue (see Mani, [0039] lines 5-6 In the event of a disk failure or power outage, the SSD can provide persistent memory for virtual machines; [0054] lines 5-9 In this embodiment and as shown by the first, second, . . . nth backup VMs 160a-n in the volatile memory 124, a filesystem failover to SSD 116 is done to permit continued active first, second, . . . nth virtual machine 152a-n operation.).
	
	
As per claim 2, Raval and Mani teach the system of claim 1. Raval specifically teaches wherein the device is one of a network interface and a storage device ([0005] lines 5-7 For example, when interacting with a virtual machine, an IO device such as a disk controller, a network interface device; [0002] lines 6-7 computing device (processors, memories, network interfaces, etc.)).

As per claim 3, Raval and Mani teach the system of claim 1. Raval specifically teaches wherein the supervisor is one of a hypervisor and a host operating system (Fig. 1, 106 Hypervisor, 108 Host OS; [0027] lines 9-11 Host operating system 108 provides an interface between computing device hardware 110 and hypervisor 106).

As per claim 4, Raval and Mani teach the system of claim 1. Raval specifically teaches wherein the device has access to each of the first plurality of application memory addresses via corresponding device memory addresses of the plurality of device memory addresses ([0138] lines 5-9 an IO device such as a disk controller may determine that data is to be written to a page of memory and may send a DMA request to the IOMMU to perform a memory access of a given operation type at the IO device virtual address associated with the page by the IO device).

As per claim 5, Raval and Mani teach the system of claim 1. Raval specifically teaches wherein the first application lacks access to the second page ([0026] lines 10-12 a first virtual machine may be prevented from accessing pages of data in regions of memory associated with a second virtual machine). 

As per claim 15, it is a method claim of claim 1 above. Therefore, it is rejected for the same reasons as claim 1. 

As per claim 16, it is a method claim of claim 4 above. Therefore, it is rejected for the same reasons as claim 4. 

As per claim 20, it is a computer-readable non-transitory storage medium claim of claim 1. Therefore, it is rejected for the same reasons as claim 1.

Claims 6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raval and Mani, as applied to claims 1 and 15 above, and further in view of Tsirkin (US 9,575,796 B2 herein Tsirkin1).
Tsirkin1 was cited in the previous office action.

As per claim 6, Raval and Mani teach the system of claim 1. 

Raval and Mani fail to teach wherein the first application continues to access the first page after the first device PTE is remapped to the second page.

However, Tsirkin1 teaches wherein the first application continues to access the first page after the first device PTE is remapped to the second page (Col. 6 lines 32-42 offlining memory (e.g., pages 340A-F) includes unmapping the memory (e.g., pages 340A-F) from the source virtual machine ( e.g., VM 170B). In another example embodiment, offlining memory (e.g., pages 340A-F) includes modifying an access protection status of one or more page entries (e.g., corresponding to PFN 240A-F) of a page table 182 corresponding to the memory (e.g., pages 340A-F). For example, one or more protection identifiers 250A-F of page table 182 corresponding to the memory (e.g., pages 340A-F) may be modified to render the memory (e.g., pages 340A-F) read-only; Col. 6 lines 59-62 hypervisor makes the block of memory (e.g., page 340B) accessible to the source virtual machine (e.g., VM 170B) (e.g., by mapping a new page as described below in reference to block 590)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval and Mani with the teachings of Tsirkin1 because Tsirkin1’s teaching of offlining memory and setting memory to read-only reduces overhead (see Tsirkin1, Col. 8 lines 7-10 Offlining memory as described in the present 

As per claim 14, Raval and Mani teach the system of claim 1. Raval specifically teaches to disconnect ([0105] lines 1-2 the hypervisor is to terminate a particular virtual machine).

Raval and Mani fail to teach wherein a request is associated with a request to reset a virtual device that emulates the device.

However, Tsirkin1 teaches wherein the request is associated with a request to reset a virtual device that emulates the device (Col. 6 lines 6-13 the request from the source virtual machine (e.g., VM 170B) is a request to reset the source virtual machine (e.g., VM 170B). In yet another example embodiment, if source virtual machine 170D has a virtual device (e.g., 172B), the request may be a request to reset the virtual device (e.g., 172B) itself or a request to reset a virtual machine (e.g., 170D) that manages the virtual device ( e.g., 172B); Col. 2 lines 64-67, Col. 3 lines 1-2 The hypervisor 180 may virtualize the physical layer, including processors, memory, and I/O devices, and present this virtualization to virtual machines 170A-D as virtual devices, including…virtual I/O devices (e.g., VI/O 194A-D)).

	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval and Mani with the teachings of Tsirkin1 because Tsirkin1’s teaching of a request from a virtual machine to be attributed to resetting a virtual machine or resetting a virtual device provides Raval and Mani’s system with 

As per claim 17, it is a method claim of claims 5 and 6. Therefore, it rejected for the same reasons as claims 5 and 6. 
	

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raval and Mani, as applied to claims 1 and 15 above, and further in view of Tsirkin (US 2018/0150327 Al herein Tsirkin2). 
Tsirkin2 was cited in the previous office action.

As per claim 7, Raval and Mani teach the system of claim 1. Raval specifically teaches wherein the supervisor reclaims page ([0105] lines 2-3 the hypervisor reclaims the pages allocated to the virtual machine).

Raval and Mani fail to teach discards data in the second page and reclaims the second page.

However, Tsirkin2 teaches discards data in the second page and reclaims the second page ([0033] lines 3-4 the hypervisor is free to discard the content of this memory and reclaim it; .

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval and Mani with the teachings of Tsirkin2 because Tsirkin2’s teaching of discarding data and reclaiming memory would provide the advantage of freeing up resources that are unused (see Tsirkin2, [0032] lines 8-14 The guest sends the hypervisor an inflate notification indicating that a set of memory pages are unused by the guest at a particular time. The inflate notification may indicate to the hypervisor that the guest has placed the set of guest memory pages in the memory balloon. The hypervisor is then free to discard the content of this memory, freeing up host resources.).

As per claim 18, it is a method claim of claim 7. Therefore, it is rejected for the same reasons as claim 7. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Raval and Mani, as applied to claim 1 above, and further in view of Tian et al. (WO 2017 /166205 A1 herein Tian).
Tian was cited in the previous office action.

As per claim 8, Raval and Mani teach the system of claim 1. Raval specifically teaches wherein the second application identifies a page of memory to share with the device to store data received by the device ([0031] lines 5-11 IO devices (e.g., disk controllers, network . 

Raval and Mani fail to teach identifies a third page of memory for the second application.

However, Tian teaches identifies a third page of memory for the second application. (pg. 18 lines 5-7 allocate a third memory page…and provision the second VM to use the third memory page).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval and Mani with the teachings of Tian because Tian’s teaching of allocating a third page of memory to a second VM provides the advantage of reducing resource usage (see Tian, page 7 lines 32-33, page 8 lines 1-2 the cDMAmm 130 can allocate and provision new memory pages as needed based on the DMA buffer address. For example, the cDMAmm 130 can implement the copy-on-DMA-write scheme 200 depicted in FIG. 2 to generate the updated memory allocation 203; page 4 lines 25-28 copy-on-DMA-map (CDMAM) technique, mechanism, and/or operation to cause VMs 120-1, 120-2, . 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Raval, Mani, and Tian, as applied to claim 8 above, and further in view of Kitano et al. (US 10,191,760 B2 herein Kitano).
Kitano was cited in the previous office action.

As per claim 9, Raval, Mani and Tian teach the system of claim 8. Raval specifically teaches the first device PTE was mapped ([0105] lines 1-5 when the hypervisor is to terminate a particular virtual machine, the hypervisor…subsequently re-allocates the pages by modifying the nested page table and reverse map table 242). 
Additionally, Mani teaches mapped to the second page ([0013] lines 1- 4 memory re-mapping step from current first memory device to third memory device immediately upon receipt of a power-outage signal).

Raval, Mani, and Tian fail to teach wherein the second application is the first application at a point in time after.

However, Kitano teaches wherein the second application is the first application at a point in time after (Col. 5 lines 13-20 Upon receiving a request for suspending a certain virtual machine, the hypervisor HV1 withdraws the data for the target virtual machine, which is in the memory of the guest OS, and the context (register values) in the CPU, to a large-capacity storage, as a swap file, and releases the CPU and memory area of the physical machine PM1 that another virtual machine is possible; In other words, after a certain virtual machine is suspended, another virtual machine (second application) can be considered the first application in the same way that the second application 250 is interpreted as the first application 150 after the first application is disconnected as described in the specification of the instant application).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval, Mani, and Tian with the teachings of Kitano because Kitano’s teaching of another application is a first application after first application is suspended provides the advantage of freeing up memory when virtual machines are idle (see Kitano, Col. 2 lines 1-2 requesting suspension or pausing of a virtual machine when an idle state of the virtual machine is detected; Col. 3 lines 10-12 Suspending and pausing are the same in terms of releasing the memory area and CPU load).
	
As per claim 10, Raval, Mani, Tian, and Kitano teach the system of claim 9. Kitano specifically teaches wherein second data is received after the first application disconnected and before the first application reconnected with the device as the second application, and access to the second data is provided to the first application (Col. 14 lines 8-14 The connection information management table stores a log of all connections received by proxy by the proxy response device in lieu of a suspended virtual machine. Furthermore, the proxy response device 24 also registers a proxy reception log including the proxy reception contents and the response contents, in a proxy reception data management table held by the proxy response device 24; Col. 14 lines 23-28 when the virtual machine management server 20 receives notification from the hypervisor HV1 that the resumption of the virtual machine 14 In other words, first application is virtual machine before it is suspended and second application is virtual machine that has resumed.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval, Mani, Tian, and Kitano with Kitano’s teaching of receiving information while a virtual machine is suspended and allowing the virtual machine to access the information that came in while it was suspended after it had resumed in order to continue processing using the up-to-date information after it has resumed (see Kitano, Col. 14 lines 36-49 Moreover, the proxy response device 24 transfers information from the connection information management table TBLS and the proxy reception data management table TBL6, to the resumed virtual machine 14 (VM03) (S37), and the virtual machine stores this information…. Furthermore, the virtual machine 14 (VM03), by referring to the connection information and proxy reception data, executes processing in relation to the pending access request and sends back the processing result to the client terminal that originated the access request).

Claims 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raval, Mani, and Tian and further in view of Tsirkin2. 

As per claim 11, Raval, Mani, and Tian teach the system of claim 8. Raval specifically teaches wherein the second application is a different application from the first application, the device stores second data directed to the second application to the second page filling the second page and the supervisor is further configured to (Fig. 4, 404; [0071] 6-8 Guest identifier 404 may hold an address space identifier (ASID), an ID string, a name, and/or another value that identifies a virtual machine; [0050] lines 16-17 IO device 210 may store data received via a network in memory 204; [0031] lines 5-11 IO devices (e.g., disk controllers, network interface devices, PCIe bus devices, etc.) are permitted, in certain circumstances, to access private pages of memory to enable interaction with the virtual machines to which the pages are allocated. For example, a disk controller may access a page of memory to write data therein that is destined for the corresponding virtual machine; [0003] lines 13-15 Hypervisors are software entities that operate/execute on computing devices and function as a manager; Second application and second page are taught because there are a plurality virtual machines and a plurality of pages.): 
reclaim page; update the first device PTE ( [0105] lines 2-5 the hypervisor reclaims the pages allocated to the virtual machine and subsequently re-allocates the pages by modifying the nested page table and reverse map table 242.). 
Additionally, Mani teaches copy the second data ([0046] lines 1-2 Main memory 108 includes first, second, . . . nth (active) virtual machines ("VMs"); [0068] line 3 main memory 108 experiences a power outage; [0047] lines 1-5 Disk storage 112 and volatile SSD memory 124 second, . . . nth backup VMs. As used herein, a "backup VM" refers to one or more of mirrored (main) memory, network (session), and filesystem states attached to a corresponding virtual machine; [0048] lines 8-11 execution of the virtual machine is paused, the state of the active virtual machine is copied, the copied active virtual machine state transmitted to external backup storage, particularly disk storage 112 and/or volatile memory 124).
Additionally, Tian specifically teaches copy the second data to the third page; and 
update to address the third page instead of the second page (pg. 18 lines 1-7 Example 10…provision the second VM to use the first memory page…Example 11. The apparatus of example 10, the memory allocation agent to allocate a third memory page, copy contents from a fourth memory page to the third memory page, and provision the second VM to use the third memory page; pg. 6 lines 13-15 either VM 120 or VM 120-1 attempt to write to memory page(s) 205 such as P2, allocation agent 132 may duplicate data contents of memory page P2 to memory page P2' and update the 15 corresponding EPT/IOMMU entries (e.g., PT 1, PT 2, or the like) to reference memory page P2'.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval, Mani, and Tian with Tian’s teachings of allocating a third page of memory with copied data for a second application because it increases I/O performance (see Tian, pg. 3 lines 7-9 Thus, the present disclosure provides to opportunistically allocate memory pages and update EPT/IOMMU tables to provide increased I/O performance).
	
Raval, Mani, and Tian fail to teach reclaim the second page. 

the second page ([0033] lines 3-4 the hypervisor is free to discard the content of this memory and reclaim it; [0095] lines 12-14 reclaims a second set of host memory pages corresponding to a second subset of guest memory pages).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval, Mani, and Tian with the teachings of Tsirkin2 because Tsirkin2’s teaching of reclaiming a second set of memory pages would provide the advantage of freeing up specific resources that are unused (see Tsirkin2, [0032] lines 8-14 The guest sends the hypervisor an inflate notification indicating that a set of memory pages are unused by the guest at a particular time. The inflate notification may indicate to the hypervisor that the guest has placed the set of guest memory pages in the memory balloon. The hypervisor is then free to discard the content of this memory, freeing up host resources.).

As per claim 12, Raval, Mani, Tian, and Tsirkin2 teach the system of claim 11. Raval specifically teaches wherein the device is configured with a limited quantity of receiving buffers ([0022] lines 10-16 when data is accessed by a program or an IO device in the computing device, a block or page of memory of a given size (e.g., 4 kB, 2 MB, etc.) that includes the data is copied from mass storage (e.g., a disk drive or semiconductor memory) to an available physical location in a memory in the computing device or is newly created in the memory) and memory is reclaimed ([0105] lies 2-3 the hypervisor reclaims the pages allocated to the virtual machine). 
Additionally, Tian teaches only configures the third page of memory as a second receiving buffer (pg. 18 lines 5-7 allocate a third memory page…and provision the second VM 
Additionally, Tsirkin2 teaches configures a third page of memory after the second page of memory is reclaimed (Claim 1 lines 19-22 reclaiming, by the hypervisor, a second set of host memory pages corresponding to the second subset of guest memory pages; Claim 4 lines 1-3 The method of claim 1, further comprising: tracking, by the hypervisor, a third set of guest memory pages allocated to the guest).

As per claim 13, Raval, Mani, Tian, and Tsirkin2 teach the system of claim 12. Raval teaches wherein the second application lacks access to the second page ([0026] lines 10-12 a first virtual machine may be prevented from accessing pages of data in regions of memory associated with a second virtual machine and vice versa; [0048] lines 6-8 if a memory 204 includes 32 GB of memory that may be allocated in 4 kB pages to virtual machines; [0075] lines 10-11 page is deallocated from the virtual machine; Since there are a plurality of pages, a second page is taught.). 

As per claim 19, it is a method claim of claim 11, so it is rejected under the same reasons as claim 11. Additionally, Raval teaches wherein the device stores third data directed to the second application ([0031] lines 5-11 IO devices (e.g., disk controllers, network interface devices, PCIe bus devices, etc.) are permitted, in certain circumstances, to access private pages of memory to enable interaction with the virtual machines to which the pages are allocated. For example, a disk controller may access a page of memory to write data therein that is destined for the corresponding virtual machine). Additionally, Tian teaches stores data to the third page (pg. 18 lines 5-6 allocate a third memory page; pg. 6 lines 13-15 VM 120-1 attempt to write (as store) to memory page(s) 205 such as P2, allocation agent 132 may duplicate data contents of memory page P2 to memory page P2' and update the 15 corresponding EPT/IOMMU entries (e.g., PT 1, PT 2, or the like) to reference memory page P2'). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571) 272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached at (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.L./Examiner, Art Unit 2195